UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20459 FORM 20-F /A Amendment No. 1 (Mark One) o ANNUAL REPORT PURSUANT TO SECTION 12 (b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year-ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission File Number 0-53593 Dragon Jade International Limited (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) Unit 2, 23/F, New World Tower I, 18 Queens Road, Central Hong Kong, SAR, China (Address of principal executive offices) Lai Yat Man Tel: 852 –3588 1780Fax: 852 – 3005 6381 Unit 2, 23/F, New World Tower I, 18 Queens Road, Central Hong Kong, SAR, China (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, No Par Value Shares (Title of Class) Securities for which there is reporting obligation pursuant to Section 15(d) of the Act: None. Table of Contents Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report.50,413,319 shares of common stock, no par value Indicate by check mark if the registrant is a well-known season issuer, as defined in Rule 405 of the Securities Act.o Yesx No If this report is an annual ortransition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.o Yesx No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer”) in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If“Other”has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17o Item 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 1, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yeso No EXPLANATION NOTE The Amendment No, 1 to Dragon Jade International Limited “(Dragon Jade”) Annual Report on Form 20-F for the year ended March 31, 2013 (the “Amended 20-F”) is being made as a result of the Company’s recent discovery of the typographical errors where Consolidated Financial Statements for the year ended March 31, 2013 with Note 14 to Note 17 being missed in the SEC Form 20-F filing. Some other typographical errors on Item 3 and Item 5 are also corrected in this amendment The Amended 20-F is filed to add back the missing Note 14 to Note 17. Owing to the fact that the missing of Note 14 to Note 17 were typographical missing error, the adding back is solely a corrective action to disclose the missing notes which were forgotten in the original filing. There were no changes in the audit report and audit opinion. For convenience and ease of reference, the Company is filing the annual report in its entirety with applicable changes. Unless otherwise stated, all information contained in this Amended 20-F is as of August 15, 2013, the filing date of the Original 20-F. Except as stated herein, this Amended 20-F does not reflect events or transactions occurring after such filing date and does not contain any modification or updates to the disclosure in the Annual Report that may have been affected by events or transactions occurring subsequent to such filing date. No information in the Original 20-F other than as set forth above is amended hereby. ii Table of Contents TABLEOF CONTENTS Page PRELIMINARY NOTES v PART I Item 1 Identity of Directors, Senior Management and Advisers 1 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Selected financial data 2 Currency exchange rates 2 Capitalization and indebtedness 2 Risk Factors 2 Item 4. Information on the Company 6 History and development of the company 6 Business overview 7 Organizational structure 7 Property, plants and equipment 7 Item 5. Operating and Financial Review and Prospects 8 Item 6. Directors, Senior Management and Employees 9 Item 7. Major Shareholders and Related Party Transactions 11 Item 8. Financial Information 12 Item 9. The Offer and Listing 12 Item 10. Additional Information 13 Share capital 13 Memorandum and articles of association 14 Material contracts 14 Exchange controls 14 Taxation 14 Dividends and paying agents Statement by experts 15 Documents on display 15 Item 11. Quantitative and Qualitative Disclosures About Market Risk 15 Foreign currency exchange rate sensitivity Interest rate sensitivity Item 12. Description of Securities Other than Equity Securities 15 PART II Item 13. Default, Dividend Arrearages and Delinquencies 15 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 15 iii Table of Contents Item 15. Controls and Procedures 15 Item 16A. Audit committee financial expert 16 Item 16B. Code of Ethics 16 Item 16C. Principal Accountant Fees and Services 17 Item 16D. Exemptions from the Listing Standards for Audit Committees 17 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 17 PART III Item 17.
